Exhibit 10.1

 

August 5, 2005

 

 

PERSONAL AND CONFIDENTIAL

 

Mr. Albert E. Smith

 

Dear Al:

 

On behalf of Tetra Tech, Inc., I am pleased to make you this formal offer to
join our Company as its Vice Chairman with executive responsibilities.  As I
mentioned, your election received the unanimous approval of the Board at a
special meeting yesterday afternoon.  We believe that your experience at
Lockheed Martin, together with your strategic business knowledge, are a good
complement to the vision and mission of our management at Tetra Tech.  This
letter sets forth the terms of our offer.  If it is acceptable, please sign and
return it to me.

 

Base Salary.  You will be paid an annual base salary of $200,000 per year.

 

Bonus.  You will receive a bonus of up to $200,000 based on performance metrics,
commencing in fiscal 2006.  You may elect to receive the bonus in the form of
cash, equivalent value restricted stock or stock options.

 

Start Date.  Your first day of employment with the Company will be September 1,
2005.

 

Stock Options.  Upon commencing employment with the Company, you will receive an
incentive stock option to purchase up to 166,667 shares of Tetra Tech stock at
an exercise price equal to the closing price of Tetra Tech’s stock on
September 1, 2005.  This option will become exercisable in accordance with the
following schedule:  (i) 50,000 shares on September 1, 2006, and (ii) 116,667 in
24 equal monthly installments following September 1, 2006.

 

  The option will be exercisable as to vested shares for three months following
the termination of your employment.  Further, the option will become immediately
exercisable for all shares in the event the Company is acquired in a merger or
asset sale, unless the option is assumed by the acquiring entity.  The option
will be issued under the Company’s 2002 Stock Option Plan.

 

Termination of Employment without Cause.  Your employment is at-will, and can be
terminated by you or the Company at any time, with or without cause.  As used
herein, “cause” means fraud, embezzlement, theft, or violation of law during the
course of your employment, unauthorized disclosure of Tetra Tech confidential
information, intentional breach of Tetra Tech policies, or willful failure to
substantially perform your duties.  If the

 

--------------------------------------------------------------------------------


 

Company terminates your employment without cause, you will receive one year of
base salary plus a pro rated bonus earned during the fiscal year of termination,
both payable weekly (or otherwise subject to Tetra Tech’s regular payroll
schedule) over the course of one year, subject to the terms of the paragraph
below entitled “Conditions for Severance.”

 

Conditions for Severance.  In the event that your employment with the Company is
terminated without cause, your receipt of any salary or bonus payments will
cease if (i) you become employed or otherwise affiliated with a business engaged
in any industry in which Tetra Tech operates, (ii) you make an unauthorized
disclosure of Tetra Tech confidential information, or (iii) you disparage the
Company in public.

 

Benefit Plans.  You will be eligible for the customary full range of employee
benefits available to the Company’s executive officers, including health, dental
and life insurance and a retirement program.

 

Housing and Travel.  We understand that you expect to be in Pasadena
approximately one week per month.  Accordingly, the Company will provide you
with an apartment in the Pasadena area.  Further, the Company will reimburse you
for the costs incurred by you and your fiancé in traveling to and from
Pasadena.  To the extent you incur any tax liability with respect to these
benefits, the Company will pay a “gross up” to cover such liability.

 

Administrative Support.  You will receive the administrative support necessary
to perform your duties for the Company.

 

If this letter is acceptable, please sign below and return it to me.  I am
excited about your joining the Tetra Tech team and look forward to working with
you.

 

Sincerely,

 

 

 

 

 

/s/ Li-San Hwang

 

 

Li-San Hwang

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

/s/ Albert E. Smith

 

8/5/2005

 

Albert E. Smith

Date

 

 

2

--------------------------------------------------------------------------------